PER CURIAM.
Affirmed. See Galindez v. State, 955 So.2d 517 (Fla.2007) (holding that a claimed violation of right to jury determination under Apprendi1 and Blakely2 is subject to a harmless error analysis); Rouse v. State, 965 So.2d 201 (Fla. 5th DCA 2007) (holding that, where jury found defendant guilty of second-degree murder, trial court’s inclusion of victim injury points on the sentencing guidelines score-sheet without a jury determination of that issue was harmless error because record demonstrated beyond a reasonable doubt that a rational jury would have found victim injury given its verdict finding defendant guilty of second-degree murder). See also Padilla v. State, 159 So.3d 1015 (Fla. 3d DCA 2015); Offord v. State, 970 So.2d 403 (Fla. 3d DCA 2007).

. Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000).


. Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004).